ON Application por Rehearing.
Our decision excluding the defences sought to be urged in this suit to revive judgment, could not deprive the defendant of and grounds available to assail the judgment. Our decision implies the right, if it exists, we are asked to reserve.
It is, therefore, ordered that our decree be so amended as to reserve to the defendant any grounds available to her to assail the judgment herein revived, without, in the least, affecting by this reservation any and all rights of plaintiff to resist such grounds as defendant may urge.